[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 07-15361                      July 10, 2008
                          Non-Argument Calendar             THOMAS K. KAHN
                        ________________________                CLERK


                 D. C. Docket No. 07-00022-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DARRELL LEE KILGORE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (July 10, 2008)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Darrell Lee Kilgore, has moved to
withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Kilgore’s conviction and sentence are AFFIRMED.




                                          2